14DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic communication from Young Seok Koo on 1/28/22.
The claims are amended as follows:

19. (Canceled).
20. (Canceled).
21. (Canceled).


Prosecution History
Claims 1-18 of US application 16/147,540 filed 9/28/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/27/20. Claims 1, 10 and 16-17 were amended. Claims 3-6 and 12-15 were canceled. Claims 19-21 were newly added. Examiner filed a final rejection.
Applicant filed an RCE on 5/18/21 containing proposed after-final amendments filed on 1/18/21. Claims 1, 10 and 19 were amended. Claims 1-2, 7-11, and 16-21 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 12/3/21. Claims 1 and 10 were amended. Upon further search, consideration, and discussion with Primary Examiners, examiner determined that claims 1 and 10 contain allowable subject matter and left applicant’s representative a voicemail indicating this information. Applicant’s representative replied via e-mail requesting that claims 19-21 be canceled via the above Examiner’s Amendment. Therefore, claims 1-2, 7-11, and 16-18 are presently pending and presented for examination.

Priority
Examiner has noted that applicant has submitted an Application Data Sheet (ADS) to update/correct information for the foreign priority application as of 1/18/21. This ADS corrects the number of the foreign application from KR10-2017-0127396 to KR10-2017-0127397. While providing this updated information constitutes the claim for priority as required by 35 USC 119(b) and 37 CFR 1.55, to date no certified copy has been received. Under the priority document exchange (PDX) program, applicant bears the ultimate responsibility for ensuring 

Reasons for Allowance
Claims 1-2, 7-11 and 16-18 are allowed over the prior art of record. The closest prior art of record is Renaud (US 20180072292 A1) in view of Isono et al. (US 6382737 B1) in further view of Boulivan (US 20180029578 A1) in further view of Cox (GB 2455507 A), hereinafter referred to as Renaud, Isono, Boulivan, Cox, respectively. The following is an examiner state of reasons for allowance:
Regarding claims 1 and 10, Renaud discloses A brake control apparatus (See at least Fig. 1 in Renaud: Renaud discloses a vehicle with an emergency braking system [See at least Renaud, 0007]) comprising: 
a braking device configured to generate a braking pressure based on a hydraulic pressure to provide a main braking force to a vehicle (Renaud discloses that the system comprises a brake pedal which may be depressed to actuate a hydraulic braking system [See at least Renaud, 0005]); and 
a controller configured to:
control, in the normal state of the braking device, the hydraulic pressure supply device generating the hydraulic pressure (Renaud disclose that, under typical circumstances, the primary brake system employed to brake the vehicle is a hydraulic (primary) brake system [See at least Renaud, 0003-0004]),
control at least one control module selected based on a speed of the vehicle (Renaud discloses that an auxiliary braking system controller may be activated based on the output of a vehicle speed sensor [See at least Renaud, 0005]) among a plurality of control modules including an engine control module (EMS) of the vehicle to provide an auxiliary braking force to the vehicle (Renaud discloses that the controller may control the engine of the vehicle to reduce the RPMs of the engine to assist in slowing down the vehicle [See at least Renaud, 0005]) when the braking device is in an abnormal state (Renaud discloses that the auxiliary braking system controller is activated responsive to a detected malfunction in the hydraulic brakes, indicated by the pressure of the brake fluid being below a threshold level for the degree of application of the brake pedal [See at least Renaud, 0005]).
Isono teaches a brake control apparatus wherein the braking device comprises a hydraulic pressure supply device configured to generate the hydraulic pressure using a driving force of a motor in a normal state of the braking device (Isono discloses that the pressurizing device of a brake system includes a pump and an electric motor for operating the pump [See at least Isono, Col 5, lines 26-47]).
Boulivan teaches a brake control apparatus comprising a master cylinder configured to generate the hydraulic pressure according to a pedal effort of a brake pedal in an abnormal state of the braking device (Boulivan teaches that if an external brake supply pressure fails, an auxiliary supply from the master cylinders may be used to actuate brake cylinders to brake the vehicle [See at least Boulivan, 0034]).
a motor control module (Cox teaches that the ECU 51 of the vehicle may apply regenerative braking using the motor/generator 35 [See at least Cox, page 4, lines 21-23]) and a parking brake control module (Cox teaches that the ECU may also activate the park brake to brake the vehicle [See at least Cox, page 4, lines 14-17 and 26-27]) where the apparatus provides auxiliary braking forces in response to an abnormality in the main brakes (Cox teaches that in the unlikely event that the main service brakes on the vehicle fail (or are perceived to have failed), it is desirable or legally necessary to provide an emergency means of braking and the park brake control switch 45 would then be used to apply the park brakes in such circumstances [See at least Cox, page 4, lines 14-17]), wherein the controller is configured to:
in response to the speed of the vehicle being greater than a predetermined reference speed, control at least one of the engine control module (EMS) and the motor control module to provide the auxiliary braking force to the vehicle (Cox teaches that the ECU 51 of the vehicle is programmed to apply regenerative braking using the motor/generator 35 if the vehicle is travelling at more than a predetermined road speed, e.g. about 8 kph [See at least Cox, page 4, lines 21-23]. Cox further teaches that, preferably, the operation of the park brakes 57 is inhibited if the vehicle is travelling at more than a predetermined road speed, where the predetermined road speed may be the same as or greater than that which determines when regenerative braking is applied [See at least Cox, page 4, lines 23-26]), and 
in response to the speed of the vehicle being equal to or lower than the predetermined reference speed, control the parking brake control module to provide the auxiliary braking force to the vehicle (Cox teaches that, in their control scheme, there is preferably a hysteresis so that re-application of the park brake occurs at a lower speed than the predetermined road speed [See at least Cox, page 4, lines 26-27]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the brake control apparatus wherein the controller is further configured to compare, in the abnormal state of the braking device, the hydraulic pressure generated by the master cylinder according to the pedal effort with a target brake pressure, in response to the hydraulic pressure generated by the master cylinder being less than the target brake pressure, perform further backup braking procedures. This is because, in order for a reference to read on this claim language, the reference must not only use the master cylinder as a failsafe when the primary brake system fails, but also determine that the values of the master cylinder pressure being used as the failsafe are insufficient in order to activate a failsafe for the master cylinder failsafe. Consider the following reference:
 Isono comes close to teaching this limitation, since Isono teaches a brake control apparatus which can detect whether master cylinder pressure values are too small or too large with respect to deceleration (See at least Fig. 10 in Isono: Isono teaches that at step S150 of a master cylinder evaluation process, a brake controller checks if the output of the master cylinder pressure sensor 204 is considered to be abnormally small with respect to a normal relationship between the master cylinder pressure (Pmc) and operating force (F) [See at least Isono, Col 33, line 60-Col 34, line 35]). However, Isono is silent as to whether or not the master cylinder pressure is used as a failsafe for an inadequate pressure of a primary braking system or not. This is not an insignificant omission, since Isono clearly teaches that the master cylinder is liable to have pressure issues (See at least [Isono, Col 33, line 60-Col 34, line 35]), and is silent not in the field of endeavor of using a master cylinder pressure as a failsafe for an inadequate primary braking pressure, let alone using the master cylinder pressure as a failsafe which further has its own failsafe. Isono therefore is not in the same field of endeavor as the claimed invention.
Boulivan also comes close to teaching the novel limitation, since Koshimizu teaches a braking apparatus where, in the event that a main external hydraulic supply fails to provide sufficient pressure, the master cylinders may directly supply their own pressure to brake the vehicle (See at least [Boulivan, 0034]). However, Boulivan is silent as to the possibility recited in the claimed invention, wherein the master cylinders, despite being a failsafe themselves, may also fail and need a failsafe of their own. In fact, Boulivan is silent regarding any pressure measurement and failure of the master cylinder, let alone the idea of activating additional non-hydraulic backup braking modules in response to the failure of the master cylinder, itself a failsafe. While Boulivan is in the field of endeavor of using a master cylinder as a failsafe, Boulivan is not in the field of endeavor of diagnosing the master cylinder, let alone diagnosing the master cylinder and activating a failsafe for the master cylinder (i.e., a failsafe for the failsafe). Boulivan therefore is not in the same field of endeavor as the claimed invention.
Overall, references like Boulivan that use the master cylinder as a failsafe for the primary braking system do not check to see if the master cylinder itself has failed. Conversely, references like Isono that check to see if the master cylinder has failed do not use the master 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668